NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ARTIS SCARBOROUGH,                         )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-5080
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed January 2, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Michelle D. Sisco, Judge.

Artis Carborough, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.